Exhibit 10.1

(ciena LOGO) [w76782w7678223.gif]   1201 Winterson Road
Linthicum, Maryland 21090-2205

410 694 5700 phone
410 694 5750 fax
www.ciena.com

February 2, 2010
Arthur D. Smith, Ph.D.
5 Paddington Court
Baltimore, Maryland 21212
Dear Arthur:
This agreement is to confirm the terms and conditions of your continued
employment with Ciena Corporation (the “Company”). You and the Company hereby
agree to the following:
1. You will continue to be employed in your current role and at not less than
your current compensation and benefits as Senior Vice President and Chief
Integration Officer until July 31, 2010 or such earlier date as may be mutually
agreed between you and the Company (the “Transition Date”). Prior to the
Transition Date, you and the Company will discuss in good faith various other
acceptable leadership positions for you within the Company following performance
of your current duties and responsibilities (an “Alternate Position”). In the
event that you and the Company are unable to mutually agree on an Alternate
Position on or before the Transition Date, then you may elect to resign your
employment as an officer and active employee of the Company by providing at
least 30 days advance notice in writing, which specifies the effective date of
your resignation (the “Resignation Date”).
2. You will be paid your regular base salary for all time worked through the
Resignation Date, and for any accrued and unused Personal Leave days through the
Resignation Date, on the next regularly scheduled payroll date following the
Resignation Date. You may be eligible to receive a bonus under the Company’s
Incentive Bonus Plan in accordance with the terms of that plan and only for each
full bonus period that you work through the Resignation Date; provided, however,
that you will not be eligible to receive any bonus for the first half of fiscal
2010.
3. In the event that you remain continuously employed in good standing with the
Company up to and including the Transition Date, and you elect to resign your
employment in accordance with Section 1 effective on or after the Transition
Date but prior to December 31, 2010, then (i) the effective date of your
separation from the Company will be the earlier of December 31, 2010 or the date
on which you obtain employment with a third party (the “Separation Date”) and
(ii) in consideration of your acceptance of this agreement and of your past
service to the Company, and contingent upon your satisfactory performance of the
duties and responsibilities as described in Section 8 below, the Company will
provide you with the following severance pay and benefits:

  a.   During the period from the Resignation Date through the Separation Date,
you will continue to be paid your regular base salary on regularly scheduled pay
dates, and you will be eligible to receive an incentive bonus for the second
half of fiscal 2010 at your current target bonus percentage, if and to the
extent that the applicable goals are achieved, in accordance with the terms and
conditions of the Company’s Incentive Bonus Plan. During this period you will
not be required to report for work but will remain on the Company’s payroll and
will be entitled to certain benefits as set forth herein.

 



--------------------------------------------------------------------------------



 



Arthur D. Smith, Ph.D.
February 2, 2010
Page 2 of 6

  b.   Your health care coverage (medical, dental and vision) under the
Company’s group benefit plans will continue until the earlier of the Separation
Date or the date on which you become eligible for comparable coverage under the
health plan of another employer. Thereafter, if you elect to continue these
benefits through COBRA, you will be required to pay the same premium as active
employees, with the Company subsidizing the balance of the COBRA premium, for
the period covered by your severance payment. When the period covered by your
severance payment ends, you will be responsible for the full cost of the COBRA
premium.     c.   The Company will pay you a lump sum severance payment equal to
the sum of 52 weeks of your regular base salary ($350,000) and incentive bonus
at your current target bonus percentage (based on the assumption that the goals
for payment of your bonus are achieved at a level entitling you to be paid 100%
of your target bonus for one year) ($262,500), minus the sum of the salary and
any bonus paid to you pursuant to Section 3(a) above. This payment will be made
on the later of the next regularly scheduled pay date after the Separation Date
or the eighth day following your signing of the general release, provided that
you have not revoked your release as provided therein. In the event that it is
determined that you are entitled to pay, or pay in lieu of notice, under any
applicable federal or state law, then this severance pay shall be deemed
attributable to such pay or pay in lieu of notice.     d.   You will not be
entitled to any additional equity grants after the Resignation Date. Your
outstanding stock options and restricted stock units (including restricted stock
units and performance-adjusted restricted stock units) will continue vesting in
accordance with their terms until the Separation Date, at which time any
unvested options or restricted stock units will be forfeited. Thereafter, you
must elect to exercise the vested portion of your options in accordance with the
terms of the plan under which they were granted or they will terminate in their
entirety.     e.   Consistent with Company policy, and provided that you submit
the requisite documentation by no later than 30 days after the Resignation Date,
the Company will reimburse you for any business-related expenses incurred by you
through the Resignation Date.     f.   The Company will reimburse you for
reasonable 2009 and 2010 tax return preparation and financial planning services
provided by the Company through Deloitte & Touche or a vendor of your choice, up
to a maximum of $10,000 per year, in accordance with the current Executive
Benefits Plan.     g.   You will be entitled to a one-day in-depth physical
examination by no later than 30 days after the Resignation Date (provided that
you have not already had such an examination in 2010). Please contact the
Executive Health Program at Johns Hopkins to set up an appointment.     h.   The
Company will continue to indemnify you, and to maintain in full force and effect
insurance for any claims made against you, on account of anything alleged to
have occurred during your employment with the Company, to the same extent as the
Company currently indemnifies you and maintains such insurance.

     All payments to be made by the Company hereunder shall be reduced by any
tax or other amounts required to be withheld by the Company under applicable law
and all other deductions authorized by you. Each of the cash payments provided
pursuant to this Section 3 shall be treated for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), as a right to a series
of separate payments. Because you are a “specified employee,” as such term is
defined pursuant to Section 409A of the Code and the regulations and guidance
issued thereunder, to the extent that the cash payments provided pursuant to
this Section 3 that are made after March 15, 2011 but within six months of the
Separation Date exceed two times the applicable limits set forth in
Section 401(a)(17) of the Code (such excess amounts, the “Excess Amount”), then
the Excess Amount will not be paid until the first business day of the seventh
month following the Separation Date. All reimbursements to which you are
entitled will be paid to you as promptly as practicable and in any event not
later than December 31, 2010, and the amount of expenses eligible for
reimbursement during any calendar year will not affect the amount of expenses
eligible for reimbursement in any other calendar year.

 



--------------------------------------------------------------------------------



 



Arthur D. Smith, Ph.D.
February 2, 2010
Page 3 of 6
4. Your participation in the Company’s 401(k) Plan will end as of the
Resignation Date. You will be entitled to receive a distribution of your account
balance in accordance with the terms of the Plan. If you wish to receive a
distribution or roll over your account to another qualified plan or IRA, please
contact the Benefits Department.
5. The Amended and Restated Change in Control Severance Agreement between you
and the Company will be terminated and of no further force and effect as of the
Resignation Date.
6. Except as expressly provided for above, all other benefits, including but not
limited to long-term disability and life insurance, will end as of the
Resignation Date. Any conversion and/or continuation rights that you may have
regarding such insurance will be in accordance with the terms of the insurance
policies.
7. Except as expressly provided for above, you will be entitled to no other or
further compensation, remuneration or benefits from the Company, and the Company
will have no further obligation or liability therefor.
8. You hereby agree as follows:

  a.   On or immediately prior to the Resignation Date, you will execute and
return a general waiver and release of all claims against the Company in the
form attached as Exhibit A hereto.     b.   On or before the Resignation Date,
you will return promptly to the Company any and all documents, materials and
information (whether in hard copy, on electronic media or otherwise) related to
the business of the Company, and all keys, access cards, credit cards, computer
hardware and software, cell phones and PDAs, and other property of the Company
in your possession or control. Further, you will not retain any copy of any
documents, materials and information (whether in hard copy, on electronic media
or otherwise) related to the business of the Company. You will disclose to the
Company all passwords necessary or desirable to enable the Company to access all
information that you have password-protected on any of its equipment or on its
computer network or system.     c.   On or before the Resignation Date, you will
execute and deliver to the Company letters of resignation effective as of the
Resignation Date, in the form(s) provided by the Company, as an officer of the
Company and as a director and/or officer of certain of the Company’s
subsidiaries.

 



--------------------------------------------------------------------------------



 



Arthur D. Smith, Ph.D.
February 2, 2010
Page 4 of 6

  d.   You acknowledge that, under Section 16 of the Securities Exchange Act of
1934, as amended, (i) you remain obligated to report all transactions in the
Company’s stock that occur on or before the Resignation Date and (ii) you are
responsible for making all required filings with the SEC and NASDAQ with respect
to all holdings of and transactions in the Company’s stock after the Resignation
Date that were not previously reported. You agree to make all such required
filings in accordance with the applicable rules and to provide the Company with
a copy thereof.     e.   You will cooperate with the Company with respect to all
matters arising during or related to your employment with the Company, including
all matters in connection with any governmental investigation, litigation or
regulatory or other proceeding that may have arising or which may arise
following the signing of this agreement. The Company will reimburse your
out-of-pocket expenses incurred in complying with Company requests hereunder,
provided such expenses are authorized by the Company in advance.     f.   You
acknowledge that as of and after the Resignation Date, you continue to be bound
by certain obligations as set forth in the Proprietary Information, Inventions
and Non-Solicitation Agreement dated May 19, 1997 between you and the Company
(the “Proprietary Information Agreement”), including your obligation not to
disclose to any third party any Company Proprietary Information (as defined
therein). Concurrent with the signing of this agreement, you will execute a
Termination Certification (Annex B to the Proprietary Information Agreement) and
provide the same to the Company.     g.   You agree that, as a condition to your
right to receive the severance pay and benefits set forth in Section 3, for a
period of 12 months following the Resignation Date you will not, whether alone
or as a partner, officer, director, consultant, contractor, agent, employee or
stockholder of any company or other commercial enterprise, directly or
indirectly, without the prior written consent of the Company:

  i.   be employed or engaged by or associated with, or engage or invest in,
own, manage, operate, finance, control or participate in the ownership,
management, operation, financing or control of, any of the following companies
(or their affiliates or subsidiaries): ADVA, Alcatel-Lucent, Cisco, Ericsson,
Fujitsu, Huawei, Infinera, Nokia Siemens Networks or Tellabs; provided, however,
that you may purchase or otherwise acquire as a passive investment up to (but
not more than) one percent of any class of security of any enterprise (but
without otherwise participating in the activities of such enterprise) if such
securities are listed on any national or regional securities exchange or have
been registered under Section 12(g) of the Securities Exchange Act of 1934; or  
  ii.   (A) solicit or induce any employee of the Company to leave the employ of
the Company, (B) solicit business of the same or similar type being carried on
by the Company from any person known by you to have purchased products or
services from the Company within the 12 months prior to the Resignation Date,
(C) unlawfully interfere with the Company’s relationship with any person,
including any person who was an employee, contractor, supplier or customer of
the Company, or (D) disparage the Company or any of its shareholders, directors,
officers, employees or agents.

 



--------------------------------------------------------------------------------



 



Arthur D.Smith, Ph.D.
February 2, 2010
Page 5 of 6

      You acknowledge and agree that the covenants set forth in this
Section 8(g), including but not limited to the subject matter, scope and
duration of such covenants, are fair and reasonable and are necessary for the
protection of the legitimate business interests of the Company. You further
agree that any breach of the covenants set forth in this Section 8(g) would
cause irreparable damage to the Company and that, in the event of such breach,
and in addition to any and all remedies at law, the Company shall have the right
to an injunction, specific performance or other equitable relief to prevent or
redress the violation of such covenants.         You and the Company acknowledge
and agree that the covenants set forth in this Section 8(g) supersede in their
entirety the covenants set forth in Section 9 of the Proprietary Information
Agreement, which shall be deemed of no further force and effect.

9. You acknowledge that this agreement is a full and accurate embodiment of the
understanding between you and the Company and that it supersedes any prior or
contemporaneous communications, agreements or understandings, whether written or
oral, made by the parties. The terms of this agreement may not be modified,
except by mutual written consent of the parties:
10. If any provision of this agreement or any portion or provision hereof
applicable to any particular situation or circumstance is held invalid, the
remainder of this agreement or the remainder of such provision (as the case may
be), and the application thereof to other situations or circumstances, shall not
be affected thereby.
11. Unless required to do so by legal process or by a court or government
agency, you agree not to disseminate or disclose the fact of or terms of this
agreement, the discussions leading to this agreement, or any subsidiary
undertakings required by this agreement, except to legal counsel or tax
advisers, or as may become necessary to comply with or enforce the terms of this
agreement. You further agree that no part of this agreement is to be used as or
admitted into evidence in any proceeding of any character, judicial,
administrative or otherwise, now pending or subsequently instituted, except in
accordance with this paragraph.
12. This agreement will be interpreted and enforced in accordance with the laws
of the State of Maryland without regard to its choice of law principles.
13. This agreement shall not be deemed an admission of liability, or of a
violation of any application law, rule, regulation or order, of any kind,
If the terms of this agreement are acceptable, please indicate your acceptance
by signing below and return to me a signed copy of this agreement.

 



--------------------------------------------------------------------------------



 



Arthur D. Smith, Ph.D.
February 2, 2010
Page 6 of 6
Please let me know if you have any questions.
Sincerely,
Ciena Corporation

                   /s/ Randy Harris         Randy Harris        SVP & Chief
Human Resources Officer       

ACCEPTED AND AGREED:

       
/s/ Arthur D. Smith
  2/2/2010  
 
     
Arthur D. Smith
  Date  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE
This General Release is made between Ciena Corporation, a Delaware corporation
(the “Company”) and Arthur D. Smith (the “Executive”).
WHEREAS, the Executive has been employed by the Company in the capacity of
Senior Vice President and Chief Integration Officer, and has resigned such
employment; and
WHEREAS, the Company has agreed, pursuant to the terms of a letter agreement
dated February 2, 2010 (the “Agreement”) to provide certain pay and other
benefits to which the Executive would not otherwise be entitled.
The Company and the Executive agree as follows:
1. In consideration of the pay and other benefits set forth in the Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Executive, on behalf of himself and his
heirs, representative, successors and assigns, hereby releases, waives and fully
discharges the Company and its affiliates, subsidiaries, officers, directors,
employees, agents, representatives, successors and assigns (collectively, the
“Company et al.”), absolutely, unconditionally and irrevocably, from, against,
and in respect of any and all claims, actions, suits, proceedings, demands,
judgments, costs and expenses (including attorneys’ fees and court costs),
liabilities, obligations or damages of any kind or nature whatsoever, whether
asserted or unasserted, mature or contingent, known or unknown, which he ever
had, now have or may have against the Company et al., from the beginning of time
up to the date of this General Release, directly or indirectly relating to or
arising out of his employment and employment relationship with the Company and
the separation thereof, including but not limited to any claims of wrongful
termination, constructive discharge, defamation, infliction of emotional
distress, breach of express or implied contract, fraud, misrepresentation or
liability in any other theory of tort of contract (whether at law, in equity or
otherwise), claims of any kind that may be brought in any court or
administrative agency, any claims brought under Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Fair Labor Standards Act, the
Rehabilitation Act, the Americans with Disabilities Act, the Age Discrimination
in Employment Act, the Equal Pay Act, the Employee Retirement Income Security
Act, the Family and Medical Leave Act, or any other federal, state or local law
relating to employment, business expenses, employee benefits or the termination
of employment. The Executive hereby forever releases the Company et al. from any
liability or obligation to reinstate or reemploy him in any capacity, and waives
any right to future employment with the Company.
2. In consideration of the Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company hereby releases, waives and fully discharges the Executive and his
heirs, representatives, successors and assigns, absolutely, unconditionally and
irrevocably, from, against and in respect of any and all claims, actions, suits,
proceedings, demands, judgments, costs and expenses (including attorneys’ fees
and court costs), liabilities, obligations or damages of any kind or nature
whatsoever, whether asserted or unasserted, mature or contingent, known or
unknown, which the Company ever had, now has or may have against the Executive
from the beginning of time up to the date of this General Release, directly or
indirectly relating to or arising out of the Executive’s employment and
employment relationship with the Company and the separation thereof.
3. Nothing in this General Release will affect the ability of either the Company
or the Executive to enforce rights or entitlements provided for under the
Agreement, or any rights or entitlements that may arise after the date of this
General Release. In the event that the Executive should decide to commence any
litigation, action or proceeding against the Company et al. except as it relates
to the enforcement of any rights he may have under the Agreement or that arise
after the date of this General Release, the Executive will be obligated to repay
the Company the additional consideration paid pursuant to the Agreement and will
be deemed to have breached this General Release and will be liable for any
damages, costs and attorneys fees suffered by the Company et al. as a result of
such breach.

 



--------------------------------------------------------------------------------



 



4. The Executive expressly acknowledges and certifies that he has read this
General Release carefully, that he has been advised by the Company and has had
the opportunity to consult with counsel before signing this General Release if
he believed that was necessary, and that he has freely, voluntarily and
knowingly entered into this General Release after due consideration. The
Executive acknowledges and confirms that no promise or inducement has been
offered to him by the Company or any of its agents, except as expressly set
forth herein, and that he is not relying upon any such promise or inducement in
entering into this General Release. The Executive further acknowledges and
confirms that the consideration offered pursuant to this General Release exceeds
any payment, benefit or other thing of value to which he would otherwise be
entitled.
5. The Executive understands that he 21 days to consider, execute and deliver
this General Release to the Company, but that if he knowingly and voluntarily
chooses to do so, he may execute this General Release before the 21 day
consideration period has expired. The Executive further understands that he may
revoke his acceptance of this General Release within seven days of its execution
by providing written notice of revocation to the General Counsel of the Company
on or before the seventh calendar day after he signs this General Release.
6. This Release will be interpreted and enforced in accordance with the laws of
the State of Maryland. THIS IS A FINAL RELEASE. No modification, alteration or
waiver of any provision hereof shall be binding upon either Executive or the
Company unless evidenced in writing and signed by both parties.

      CIENA CORPORATION   EXECUTIVE
 
   
By:
 
   
 
Arthur D. Smith
Name:
 
   
Title:
 
  Date:
 
Date:
   
 
   

 